Name: 2002/153/EC: Commission Decision of 20 February 2002 concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom, repealing Decision 2001/740/EC and amending for the eighth time Decision 2001/327/EC (Text with EEA relevance) (notified under document number C(2002) 557)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic geography;  international trade;  trade policy;  agricultural activity;  animal product
 Date Published: 2002-02-21

 Avis juridique important|32002D01532002/153/EC: Commission Decision of 20 February 2002 concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom, repealing Decision 2001/740/EC and amending for the eighth time Decision 2001/327/EC (Text with EEA relevance) (notified under document number C(2002) 557) Official Journal L 050 , 21/02/2002 P. 0098 - 0099Commission Decisionof 20 February 2002concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom, repealing Decision 2001/740/EC and amending for the eighth time Decision 2001/327/EC(notified under document number C(2002) 557)(Text with EEA relevance)(2002/153/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Commission Decision 2001/740/EC(4), as last amended by Decision 2002/48/EC(5), concerns certain protection measures with regard to foot-and-mouth disease in the United Kingdom.(2) Commission Decision 2001/304/EC(6), as last amended by Decision 2002/49/EC(7), on marking and use of certain animal products in relation to Commission Decision 2001/172/EC(8) concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom.(3) Commission Decision 2001/327/EC(9), as last amended by Decision 2001/904/EC(10), concerns restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease.(4) Council Directive 64/433/EEC(11), as last amended by Directive 95/23/EC(12), concerns health conditions for the production and marketing of fresh meat.(5) Council Directive 94/65/EC(13) lays down the requirements for the production and placing on the market of minced meat and meat preparations.(6) Council Directive 91/495/EEC(14), as last amended by Directive 94/65/EC, concerns public health and animal health problems affecting the production and placing on the market of rabbit meat and farmed game meat.(7) Council Directive 80/215/EEC(15), as last amended by the Act of Accession of Austria, Finland and Sweden, concerns animal health problems affecting intra-Community trade in meat products.(8) Council Directive 77/99/EEC(16), as last amended by Council Directive 97/76/EC(17), concerns health problems affecting the production and marketing of meat products and certain other products of animal origin.(9) The Foot-and-Mouth Disease and Other Epizootics Commission of the Office International des Epizooties (OIE) evaluated documentation concerning the eradication of foot-and-mouth disease, submitted by the Delegate of the United Kingdom, and, in accordance with Resolution No XVII (Restoration of recognition of the foot and mouth disease status of Member Countries) adopted by the OIE International Committee during its 65th General Session (May 1997), recognised on 21 January 2002 that this country has regained its previously recognised FMD-free status without vaccination.(10) It is therefore necessary to repeal Commission Decision 2001/740/EC concerning certain protective measures with regard to foot-and-mouth disease in the United Kingdom.(11) However, provisions are necessary to ensure that certain meats and meat products in stock which have been produced during the epidemic and do not meet the animal health criteria for intra-Community trade are marketed only on the territory of Great Britain.(12) In order to ensure that the provisions of Decision 2001/327/EC are applied also to trade in sheep and goats originating in or coming from Great Britain after the date Decision 2001/740/EC would be repealed, it is necessary to amend Decision 2001/327/EC accordingly.(13) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The United Kingdom shall ensure that meat as defined in paragraph 2 of the bovine, ovine, caprine and porcine species and other biungulates which meets at least one of the conditions specified in paragraph 3 is not dispatched to other Member States.2. Meats referred to in paragraph 1 includes "fresh meat" as defined in Directives 64/433/EEC and 91/495/EEC, and "minced meat and meat preparations" as defined in Council Directive 94/65/EC.3. Conditions for meats not eligible for intra-Community trade:(a) meat not eligible for intra-Community trade in accordance with Community protective measures with regard to foot-and-mouth disease in the United Kingdom which have been in force between the date of 21 February 2001 until coming into force of this Decision,(b) meat bearing the health mark established by Commission Decision 2001/304/EC.Article 21. The United Kingdom shall ensure that meat products of animals of the bovine, ovine, caprine and porcine species and of other biungulates which meet at least one of the conditions specified in paragraph 2 are not dispatched to other Member States.2. Conditions for meat products not eligible for intra-Community trade:(a) meat products produced from meat meeting at least one of the conditions set up in Article 1(3),(b) meat products not eligible for intra-Community trade in accordance with Community protective measures with regard to foot-and-mouth disease in the United Kingdom which have been in force between the date of 21 February 2001 until coming into force of this Decision,(c) meat products bearing the health mark established by Commission Decision 2001/304/EC.3. The prohibition provided for in paragraph 1 shall not apply to meat products meeting the public health requirements of Directive 77/99/EEC and which have undergone one of the treatments laid down in Article 4(1) of Council Directive 80/215/EEC, or have been subjected during preparation uniformly throughout the substance to a pH value of less than 6.Article 3Commission Decision 2001/740/EC is hereby repealed.Article 4The words "and Commission Decision 2001/740/EC" are deleted in the introductory sentence of Article 2(1) of Commission Decision 2001/327/EC.Article 5This Decision is addressed to the Member States.Done at Brussels, 20 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 277, 20.10.2001, p. 30.(5) OJ L 21, 24.1.2002, p. 28.(6) OJ L 104, 13.4.2001, p. 6.(7) OJ L 21, 24.1.2002, p. 30.(8) OJ L 62, 2.3.2001, p. 22.(9) OJ L 115, 25.4.2001, p. 12.(10) OJ L 335, 19.12.2001, p. 21.(11) OJ 121, 29.7.1964, p. 2012/64(12) OJ L 243, 11.10.1995, p. 7.(13) OJ L 368, 31.12.1994, p. 10.(14) OJ L 268, 24.9.1991, p. 41.(15) OJ L 47, 21.2.1980, p. 4.(16) OJ L 26, 31.1.1977, p. 85.(17) OJ L 10, 16.1.1998, p. 25.